UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1920


EZGIHIBU HAILE,

                  Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 22, 2011              Decided:   December 2, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition for review granted; vacated in part and remanded by
unpublished opinion. Judge Gregory wrote the opinion, in which
Judge Motz and Judge Shedd joined.


ARGUED: David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioner.  Brianne Whelan Cohen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.    ON
BRIEF: Tony West, Assistant Attorney General, Civil Division,
William C. Peachey, Assistant Director, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
GREGORY, Circuit Judge:

        Ezgihibu Haile, a native and citizen of Eritrea, appeals

the   denial   of    her   application       for   asylum    by    the   Board    of

Immigration Appeals (“BIA”).            Haile’s primary contentions, as

detailed in her application, personal statement, testimony, and

corroborative       evidence,     are    that      she     has     suffered     past

persecution in Eritrea because of her father’s opposition to the

ruling political party and, independently, that she has a well-

founded fear of persecution based on her political opinion and

membership in a particular social group.                 As explained below, we

grant the petition for review, vacate the BIA’s order in part,

and remand for further proceedings.



                                        I.

      During    her     initial     evidentiary          hearing     before      the

immigration judge (“IJ”) on January 13, 2005, Haile testified

with the assistance of an interpreter to the following:                       during

the time that Haile was in Eritrea, her father was an active

member of an Eritrean opposition party, the People’s Democratic

Front for the Liberation of Eritrea (“SAGEM”).                      SAGEM opposes

the ruling Eritrean People’s Liberation Front (“EPLF”).                       Haile

did not know her father was a member of SAGEM until he was

arrested and detained by the Eritrean government in August of

2000.     Specifically, on August 16, 2000, three armed Eritrean

                                        2
government police officers entered Haile’s home at midnight and

violently removed her father.                  He has not been seen or heard

from since.         Shortly following her father’s arrest, government

agents returned to her family home and took Haile and her mother

into custody.         Haile was verbally abused, threatened, slapped

ten times in the face, and interrogated about SAGEM and her

father.      Haile was told she and her family were traitors and

that   her   father     was    a    bad   man    and   a    member    of   a    useless

organization.         While    Haile      and    her    mother    were     ultimately

released following 24 hours of interrogation, they were ordered

to bring her father’s documents and money to the police station

within two days or be killed.              They were also forced to sign a

document stating that they would not leave the city of Asmara

and would report to the government whenever ordered.

       Upon their release, Haile and her mother made arrangements

to flee the country to avoid persecution.                     They left the city

and    within   a    few   days      arrived     in    Sudan.        However,     SAGEM

representatives in Sudan advised Haile and her mother that Sudan

was    not   safe    because       government     officials      would     soon   come

looking and either kidnap or kill them.                    From Sudan, Haile fled

to Kenya but her mother was forced to stay behind because there

was not enough money for both Haile and her mother to go, and

Haile, as the younger of the two, was a more prominent target

for government agents.             Haile left and has not seen her mother

                                           3
since.     Haile traveled to Kenya, then to Italy, and finally to

the United States using another person’s Netherlands passport to

gain admission under the Visa Waiver Pilot Program.

        When she arrived in the United States, Haile reached out to

SAGEM    for    support       and    joined      a    local      branch     because    of    her

father’s       arrest    and       because    she         came    to      believe    that    the

Eritrean government was not serving the people.                                Since joining

in 2001, Haile has actively and openly participated in SAGEM by

distributing flyers, donating money, attending monthly meetings,

and   protesting        in    public      demonstrations          despite      the    Eritrean

government       sending       observers      to          document     the     participants.

Haile spoke to a friend who told her that she saw Haile on

Eritrean       television           participating            in      an      anti-government

demonstration and warned her not to return to Eritrea.                                   Since

Haile left Eritrea, she has come to learn that the government

has taken her father’s property, sealed off her family home, and

auctioned      off   her      father’s     store.           Haile      fears   she    will    be

killed by the Eritrean government for her political activities

and her relationship to her father if she were to return to

Eritrea.

      Haile corroborated her claims with testimony from Tsegal

Ghebrihiwot Sedhatu, a U.S. citizen and a native of Eritrea.

Sedhatu is a leader of SAGEM.                     He knew Haile’s father when he

lived    in    Eritrea       and    was   told       by    another     SAGEM    leader      that

                                              4
Haile’s    father   was    arrested    by     the    government.        Sedhatu     met

Haile at a SAGEM meeting in Washington, D.C., and has since

observed Haile distributing party literature and participating

in   at   least    one   demonstration.         Sedhatu      is   aware    that     the

Eritrean    government       has     agents     in     the   United     States      who

videotape    the    demonstrations.            He    believes     Haile    would    be

arrested if she returned to Eritrea.

      In addition to her testimony and Sedhatu’s, Haile provided

additional documentary evidence in support of her claim that she

is politically active.             She submitted a SAGEM membership card

with her name and several photographs showing her participating

in anti-Eritrean government demonstrations in the United States.

She also submitted an open letter from Amnesty International to

the Maltese government, dated June 7, 2004, noting that Malta

returned    Eritrean      refugees    and     asylum    seekers    to     Eritrea    in

2002, and that some have not been seen since.                     According to the

letter, the returnees were detained upon arrival and sent to a

military detention center.             Some prisoners were released, but

those remaining were kept in detention and tortured.                         Amnesty

International indicated that many asylum seekers returning to

Eritrea are not safe, including suspected opponents or critics

of the government, supporters of exile opposition groups, and

conscientious objectors to military service.



                                         5
                                            A.

      On    January     13,     2005,       the     IJ     denied     Haile’s     asylum

application,     contending          that    Haile’s        one-day     detention        by

Eritrean police did not amount to persecution and that she had

not shown a well-founded fear of persecution on account of her

political opinion (“IJ Decision I”).                       The IJ did not discuss

Haile’s social group claim apart from stating that “[m]embership

in SAGEM is not a social group.”                  The IJ denied Haile relief for

failure to meet her burden of proof because the IJ described the

testimony as “non-detailed, non-specific and meager.”                            The IJ

found it implausible that Haile was a politically active SAGEM

member     because    (1)   Haile     could       not    state   that   the     acryonym

“SAGEM”     stands    for     “the    People’s          Democratic    Front     for     the

Liberation of Eritrea”; (2) she was non-detailed when asked what

she meant by the word “masquerades” on a sign she held at a

demonstration; and (3) her testimony lacked detail concerning

the   group’s    reasons       for    demonstrating          when     asked     about     a

specific demonstration.          The IJ also noted that an alien whose

first sign of political opposition takes place after arriving in

the United States is viewed with a high degree of skepticism and

that Haile’s testimony that a friend told her she saw her on

Eritrean television was not corroborated in any way.                             The IJ

gave no weight to Sedhatu’s testimony.                     It also gave little or

no weight to the letter from Amnesty International.

                                            6
                                            B.

      On May 8, 2006, the BIA, in one sentence, affirmed without

opinion IJ Decision I.              Haile filed a petition for review that

resulted   in     a    remand      from    this    Court      because      the   IJ    never

discussed Haile’s social group claim.                    On remand from the Fourth

Circuit and the BIA, the IJ was instructed to adjudicate whether

Haile possessed a well-founded fear of persecution as a member

of a particular social group.                    Haile v. Gonzales, No. 06-1650

(4th Cir. Mar. 23, 2007).

      The IJ conducted a second evidentiary hearing on April 14,

2008, at which Haile submitted additional evidence to support

her   petition        for    asylum,      including      a    letter      from   a    family

friend,    Azeb       Woldearegay,        indicating         that   the    situation      in

Eritrea is dangerous for family members of persons arrested by

the government, that Haile’s father’s shop was still shut down

and sealed by authorities, and that if Haile were there now she

might   encounter           the   same    fate    as   her     father.       Haile     also

submitted an additional photograph of herself at a demonstration

and     reports        from       the     U.S.     State        Department,          Amnesty

International, and Freedom House indicating the harsh treatment

Eritrea    exacts      toward      individuals         suspected     of    opposing     the

government or having ties to political dissidents.                           She further

testified that the Eritrean government believes she has some

information to offer about other dissidents and that she fears

                                             7
returning to Eritrea because of own her political activities and

her father’s.

     On     April    14,     2008,    the    IJ    again     denied      relief,    (“IJ

Decision II”), finding that Haile “is a member of a particular

social group; that is, her family, her father.                        But [she] has

failed     to    establish    a     nexus   between       that   membership        and   a

protected ground.”           According to the IJ, Haile was detained in

order to secure information about her father’s activities and

not her own.        The IJ based this on the fact that Haile was not

forced to confess involvement in SAGEM, and it did not appear

that authorities believed she was involved in SAGEM.                              The IJ

also speculated that because the Eritrean government had the

opportunity to keep Haile and her mother detained yet did not,

this implies the government does not intend to persecute members

of her father’s family.

     The IJ gave little weight to the letter submitted by Haile

from her friend because it was unsworn.                      IJ Decision II also

made no mention of Sedhatu’s testimony or the other documentary

evidence        including    the     reports      from    the    State     Department,

Amnesty International, and Freedom House.

                                            C.

     On April 29, 2008, Haile timely filed a notice of appeal of

the IJ’s denial of her claim for asylum.                    In addition to review

of   the    IJ’s    denial     of    her    social       membership      claim,    Haile

                                            8
requested review of the imputed-political opinion claim because

the BIA had never expressed an opinion on that claim in its one-

sentence affirmance of IJ Decision I.

      On July 14, 2010, the BIA dismissed the appeal, finding

that Haile failed to show she was entitled to asylum.                           The BIA

agreed     with   the     IJ   that      Haile    did    not     establish      she     was

subjected to past persecution, and she did not show she has a

well-founded fear of persecution on account of her membership in

a particular social group or her political opinion.                             The BIA

credited the IJ’s speculation that because the government did

not make Haile or her mother confess to being SAGEM members and

released      them     after   interrogation,           the    government       was     not

motivated by a belief that Haile was a SAGEM member or by a

desire   to     persecute      family     members       of     Haile’s    father.        A

dissenting      opinion    was     issued,       stating      the     dissenting      judge

“would have found Haile was a credible witness and established a

well-founded fear of persecution on account of her political

opinion and her membership in a particular social group, i.e.,

her   family,     if    returned    to    Eritrea.”           Haile    timely   filed     a

petition for review.



                                           II.

      When the BIA and the IJ both issue decisions in a case, we

review both decisions on appeal.                  Camara v. Ashcroft, 378 F.3d

                                            9
361, 366 (4th Cir. 2004).               In so doing, we apply the substantial

evidence     standard,       affirming           the    BIA’s    determinations      unless

“evidence        presented       was        so   compelling       that     no    reasonable

factfinder could fail to find eligibility for asylum.”                             Kourouma

v. Holder, 588 F.3d 234, 240 (4th Cir. 2009) (internal citations

omitted).         In other words, we are bound to uphold the BIA’s

determinations unless they are manifestly contrary to the law

and an abuse of discretion.                  See Lizama v. Holder, 629 F.3d 440,

444 (4th Cir. 2011).             “The BIA may be held to have abused its

discretion if it failed to offer a reasoned explanation for its

decision, or if it distorted or disregarded important aspects of

the applicant’s claim.”                Tassi v. Holder, No. 10-2194, slip op.

at   13    (4th    Cir.     Nov.       7,    2011).        And    while    a     credibility

determination is considered a factual determination, Kourouma,

588 F.3d at 240, the deference accorded to such findings is not

absolute, Jian Tao Lin v. Holder, 611 F.3d 228, 235 (4th Cir.

2010).     An IJ must offer specific, cogent reasons for rejecting

the applicant’s testimony as incredible.                         See Kourouma, 588 F.3d

at 241.          Further, even if the IJ determines the applicant’s

testimony is incredible, it may not do so without evaluating the

applicant’s independent evidence.                        Jian Tao Lin, 611 F.3d at

236.      This Court will remand where “it is likely that the IJ

would     have    reached    a     different           outcome   if   he   had    given   due

consideration to the independent evidence that he [improperly]

                                                 10
discounted.”          Anim     v.   Mukasey,       535   F.3d   243,    261   (4th      Cir.

2008).     With the foregoing principles in mind, we evaluate each

of Haile’s claims in turn.



                                             III.

     Haile       argues      that     she    has    established        eligibility         for

asylum through past persecution and, independently, through a

well-founded fear of future persecution based on her political

opinion and her membership in a particular social group.

     Under the Immigration and Nationality Act (“INA”), an alien

applying    for       asylum    has    the    burden      of    showing    either      past

persecution or a well-founded fear of future persecution “on

account     of    race,        religion,       nationality,        membership         in    a

particular       social      group,     or    political        opinion.”      8      U.S.C.

§ 1101(a)(42)(A).            If the applicant is able to demonstrate past

persecution, she is “presumed to have a well-founded fear of

persecution      on    the     basis   of    the    original     claim.”         8    C.F.R.

§ 208.13(b)(1).

     Persecution is an extreme concept, and not every incident

of mistreatment or harassment constitutes persecution within the

meaning of the INA.            Qui Hua Li v. Gonzales, 405 F.3d 171, 177-

78 (4th Cir. 2006).             Courts “have been reluctant to categorize

detentions unaccompanied by severe physical abuse or torture as

persecution.”          Id.     at   177.       Because     we    cannot    say       Haile’s

                                              11
evidence     of     past   persecution          was    so       compelling          that    no

reasonable        fact-finder      could        fail   to        afford           Haile     the

presumption of a well-founded fear of persecution, we do not

take issue with BIA’s denial of this presumption.

     Independent      of   past    persecution,        an       applicant         can     still

establish     a     well-founded         fear     of   future        persecution            by

“provid[ing]       both    candid,       credible         and     sincere          testimony

demonstrating a genuine fear of persecution as well as specific,

concrete facts that a reasonable person in like circumstances

would fear persecution.”            Kourouma, 588 F.3d at 240 (internal

citations omitted).        Haile claims she has a well-founded fear of

future   persecution       based    on     her    membership        in    a       particular

social group and her political opinion.

                                           A.

     Membership       in   a   particular        social     group    is       a    protected

ground under the INA.          8 U.S.C. § 1101(a)(42)(A).                 Haile defines

her membership in a particular social group as a member of the

nuclear family of her father, who was a member of SAGEM, and was

arrested and disappeared for his political activities.

     It is well established in the Fourth Circuit and sister

circuits that “family” qualifies as a “particular social group”

within the meaning of the INA.                   Crespin-Valladares v. Holder,

632 F.3d 117, 125 (4th Cir. 2011) (“[T]he family provides a

prototypical example of a ‘particular social group.’”) (internal

                                           12
citations omitted).           The IJ agreed that Haile “is a member of a

particular social group; that is, her family, her father.”

     Once it is established that an applicant is a member of a

particular social group, a separate question of causation must

be determined to support eligibility for asylum.                     An applicant

must show she has a well-founded fear of persecution based on

h[er] membership in that group, an inquiry that contains both

subjective and objective components.                 Kourouma, 588 F.3d at 240.

     In    this     case,     the     IJ    denied    Haile’s   social    membership

claim, and the BIA affirmed the denial.                      On remand from this

Court     and    the   BIA,    the     IJ    was     specifically   instructed    to

adjudicate       whether      Haile    possessed       a   well-founded    fear   of

persecution as a member of a particular social group.                        It did

not do so.        The IJ held that Haile failed to establish a nexus

between membership and a protected ground.                   This is an imprecise

formulation of the well-founded fear test, and we believe this

imprecision resulted in an incorrect application of the test.

The proper inquiry is whether there is a nexus between fear of

persecution (not membership, as the IJ stated) and a protected

ground (here, family membership).                    The IJ could not properly

evaluate        whether     Haile     possessed       a    well-founded    fear   of

persecution as a member of a particular social group where it

misapplied the test and failed to examine whether there is a

nexus between Haile’s fear of persecution and Haile’s membership

                                             13
in her family.           The BIA erred in failing to recognize the IJ’s

glaring    legal     error    concerning      the    heart    of   Haile’s    claim,

rendering the BIA order manifestly contrary to law and an abuse

of discretion.

      Further, even if the IJ had correctly applied the test, the

IJ improperly relied on “isolated snippets of [the] record,”

Baharon v. Holder, 588 F.3d 228, 233 (4th Cir. 2009), to support

its     factual    finding     that   the      Eritrean      government     was    not

motivated by a desire to persecute family members of Haile’s

father.        The IJ based its denial of Haile’s family-membership

claim on the sole fact that neither Haile nor her mother were

involved in SAGEM in Eritrea, and the government released them

after    the    interrogation    when    it    had   the     opportunity     to    keep

Haile and her mother detained.              While it is true that Haile and

her   mother      were    released    within    24   hours,     the   government’s

interest in Haile and her mother did not end there.                               Haile

testified that she and her mother were ordered to bring all of

her   father’s     documents    and    money    back   to    the   police    station

within two days or be killed and were forced to sign a document

indicating they would not leave Asmara and would report to the

government whenever ordered.            The government also accused Haile

and her parents of belonging to a family of betrayers bent on

dismantling the EPLF and the new nation.                  An IJ is not entitled,

as it did here, to “base [a] decision on only isolated snippets

                                         14
of [the] record while disregarding the rest.”                                 Baharon, 588 F.3d

at 233.

       Moreover, drawing a conclusion that the Eritrean government

does not desire to persecute members of Haile’s family today,

improperly relies on “speculation, conjecture or an otherwise

unsupported personal opinion.”                    Jian Tao Lin, 611 F.3d at 237.

Even       if    one    were     to     accept        it     was    not       the    government’s

motivation ten years ago to persecute family members of Haile’s

father, 1 this does not support a finding that it would not be the

Eritrean government’s desire today and that Haile has no good

reason to fear future persecution if returned to Eretria today.

Indeed,         the    evidence       presented            overwhelmingly           supports      the

conclusion        that    she     does.     And        while       it    is    not    our   job    to

reweigh         the    evidence    before       the        IJ,   “[i]t        is,    however,     our

responsibility           to    ensure    that     unrebutted,            legally      significant

evidence         is     not    arbitrarily            ignored       by        the    factfinder.”

Baharon, 588 F.3d at 233.


       1
       This is a difficult conclusion to accept.    The Eritrean
government was likely motivated by multiple desires when it
arrested and detained Haile and her mother -- to find out
information regarding the father’s contacts, to obtain documents
and money belonging to him, and to persecute family members of
Haile’s father.     The fact that Haile and her mother were
released with orders to return to the police station in two days
with documents and money only implies that the government was
acting in a commonsense sequence if it wanted to fulfill all of
those desires.



                                                 15
      In view of the fact that Haile and her family are certainly

known to the Eritrean government, that the Eritrean government

has   already       accused        Haile       of     belonging       to     a        “family   of

betrayers” and of being involved in the Eritrean opposition,

that she failed to return to the police station with documents

and money in violation of direct orders, that she fled Eritrea

after signing a document stating she would stay and report as

required,     that     she      has    since         openly       engaged    in        opposition

activities against the Eritrean government that are routinely

documented and observed by Eritrean government agents, and that

the harsh treatment Eritrea exacts toward individuals suspected

of    opposing      the      government         or     having        ties        to     political

dissidents is undisputed, it does not take much imagination to

find that a reasonable person in Haile’s circumstances would

fear persecution on account of her membership in her family if

returned to Eritrea.

      In   addition        to     misapplying         the     well-founded            fear   test,

emphasizing      portions         of   the      record        to    support       its     factual

findings, and engaging in speculation and assumption, the IJ

further     erred     in    failing        to       consider       Haile’s       corroborating

evidence.        In    addition          to     her    testimony,          Haile        submitted

documentary      evidence          corroborating            her     reasonable          fear    of

persecution      based       on    her        family    membership,          including          the

current Country Report on Human Rights Practices for Eritrea,

                                                16
the Amnesty International 2007 Annual Report for Eritrea, and

The   Freedom    House    Countries    at     the     Crossroads    2007    country

report   for    Eritrea,      indicating     the     harsh   treatment      Eritrea

exacts toward individuals suspected of opposing the government

or having ties to political dissidents.                Neither the BIA nor the

IJ gave any weight to this evidence.                  The failure to consider

the reports is an error; “the immigration judge cannot reject

documentary evidence without specific, cogent reasons why the

documents are not credible.”          Kourouma, 588 F.3d at 241.

      “Without [the IJ’s] erroneous perception of the record, it

is far from clear that the [IJ] would have” made the inferences

and conclusions that it made.               Jian Tao Lin, 611 F.3d at 238.

Accordingly, we grant Haile’s petition for review of her social

group claim and remand.

                                       B.

      Our    scrutiny    of   the   IJ’s    ruling    with   regard   to    Haile’s

political opinion claim begins with some of Haile’s most crucial

evidence, Tsegal Ghebrihiwot Sedhatu’s corroborating testimony.

Of significance, Sedhatu’s testimony pertains directly to one of

the   IJ’s   primary     credibility       findings    against     Haile.     Haile

testified that she is a politically active member of SAGEM, and

she submitted a membership card and photographs to support her

claim that she is politically active.                   Sedhatu, a leader of

SAGEM, corroborated Haile’s claim.              Nevertheless, the IJ found

                                       17
it    “implausible”    that   Haile    was    a     SAGEM       member   and    active

politically     because   she    was   unable       to     articulate      what    the

acronym SAGEM stands for in English and because her testimony

lacked detail concerning the group’s reasons for demonstrating.

       We are skeptical of the IJ’s adverse credibility finding

based on an applicant’s inability to articulate what an acronym

stands for in her non-native language. 2                 Nonetheless, even if an

IJ determines that the applicant’s testimony is incredible, “he

must       nevertheless    evaluate         the     applicant’s          independent

evidence.”      Jian Tao Lin v. Holder, 611 F.3d 228, 236 (4th Cir.

2010).      The IJ failed to do so.               And, as we have previously

observed, a “letter from [a] party leader” on behalf of a party

member seeking asylum can corroborate the applicant’s claims.

See    Camara   v.   Ashcroft,   378   F.3d       361,    369    (4th    Cir.   2004).

Sedhatu provided even more as a live in-court witness, lending

substantial credence to Haile’s claim.                   It was erroneous, then,

for the IJ to fail to provide any specific, cogent reason for

       2
        This is especially troubling here where “S-A-G-E-M”
translates to “the People’s Democratic Front for the Liberation
of Eritrea” and despite her inability to spell out those
specific words, Haile stated she could explain what the
organization does.   Specifically, Haile testified that SAGEM is
“[op]position to the government in power”, its goals are to have
“better administration” in the government of Eritrea, and she
joined because of the sufferings her family experienced and
because “the government of Eritrea is not one that would be able
to serve Eritrean people.”




                                       18
disregarding Sedhatu’s testimony, particularly when the IJ did

not question Sedhatu’s credibility.

     Further, even if the IJ had properly rejected both Haile’s

and Sedhatu’s testimony as incredible, it erroneously failed to

consider     whether     the     Eritrean       government     would     impute    a

political opinion to Haile.             This is a second misapplication of

the well-founded fear standard in the IJ’s analysis of Haile’s

claims.     It is well established that when deciding whether an

applicant has a well-founded fear of persecution on account of

political    opinion,    one     must    look    at    the   applicant   from     the

perspective of the persecutor.              See M.A. v. INS, 899 F.2d 304,

326-27 (4th Cir. 1990).           Neither the IJ nor the BIA considered

whether the Eritrean government would impute a political opinion

to Haile even if evidence were to support the finding that Haile

was not sincere.



                                        IV.

     In sum, the IJ and the BIA committed multiple legal and

factual errors.        In the first category, the IJ committed legal

error when it misapplied the well-founded fear standard as to

both Haile’s social group and political opinion claims and when

it failed to consider corroborating evidence in reaching the

conclusion    that     Haile’s    testimony      was    incredible.       An    IJ’s

errors of law necessarily constitute an abuse of discretion. See

                                         19
Menghesha v. Gonzales, 450 F.3d 142, 147 (4th Cir. 2006).                 In

the second category, several of the IJ’s factual findings were

not supported by substantial evidence, but by distortion of the

record, speculation,    and   assumption.     For    its   part,   the   BIA

erred   in   failing   to   recognize   the   IJ’s   errors    concerning

important aspects of the law and Haile’s claims, rendering the

BIA order contrary to law and an abuse of discretion.              Tassi v.

Holder, No. 10-2194, slip op. at 23 (4th Cir. Nov. 7, 2011).



                                   V.

     Pursuant to the foregoing, we grant Haile’s petition for

review, vacate the BIA order in part, and remand for further

proceedings as may be appropriate.

                                         PETITION FOR REVIEW GRANTED;
                                         VACATED IN PART AND REMANDED




                                   20